STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0558
VERSUS

LACAL LUCKY WILSON AUGUST 29, 2022
In Re: Lacal Lucky Wilson, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 374,567.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. This writ application seeking sentencing
relief appears to be filed in this court in the first instance.
Relator should first seek relief in the district court.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A.Snl

DEPUTY CLERK OF COURT
FOR THE COURT